Citation Nr: 0628597	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right foot injury, status post amputation of the tip of the 
second toe and injury to the great toe, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at a January 2006 hearing in Jackson, 
Mississippi.  


FINDING OF FACT

Manifestations of the veteran's right foot injury include 
pain, hypersensitivity, generalized tenderness, night time 
throbbing, a recurring ingrown toenail, causalgia, and 
aggravation with walking and standing. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right foot injury, status post amputation of 
the tip of the second toe and injury to the great toe, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a letter which met the notification requirement of the 
VCAA in a letter dated July 2003, prior to the initial 
unfavorable AOJ decision in August 2003.  Therefore, the 
timing requirement of the original VCAA notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) recently held that these notice requirements 
apply to all five elements of a service connection claim, 
including (1) veterans' status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board believes these 
requirements must be analogously applied to increased rating 
claims.   

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
The July 2003 duty to assist letter informed the veteran that 
he needed to submit evidence showing that his foot injury had 
increased in severity.  He was told that such evidence could 
include a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  He was also 
informed that he may submit statements from other individuals 
who are able to describe from their knowledge and personal 
observations in what manner his disability became worse.  The 
veteran was informed that the effective date for payment 
purposes would be determined based on when VA received the 
claim and when the evidence that establishes the basis for 
the disability rating was submitted.    Since the increased 
rating claim is being denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  The RO also advised the veteran that VA 
is responsible for obtaining VA Medical Center (VAMC) 
treatment records and any records in the custody of a federal 
agency.  He was also told that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records for him.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The duty to assist the veteran has also been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  A 
transcript of the veteran's Board hearing has been obtained 
and associated with the claims folder.  The veteran was also 
afforded a VA examination in July 2003.  The Board finds that 
this examination is adequate for purposes of this appeal. The 
Board finds that further examination is not necessary, as 
there is sufficient medical evidence upon which the Board may 
base its decision. The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's foot disability is currently assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5284 (2005).  Regarding other foot injuries, DC 5284 provides 
a 10 percent disability rating for a moderate disability, a 
20 percent disability rating for a moderately severe 
disability, and a 30 percent disability rating for a severe 
disability.  The words "moderate," "moderately severe," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at an appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6.  

Upon review of the medical evidence, the Board has determined 
that the veteran's disability does not rise above the 
"moderately severe" standard required for a rating greater 
than 20 percent.  

Among the evidence of record is a statement from the 
veteran's wife testifying that her husband's disability has 
gotten progressively worse to the extent that it severely 
limits his ability to walk or stand for any length of time 
and that he is in constant pain.  This statement is probative 
to the issue at hand to the extent that it describes his 
wife's observations regarding the veteran's symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
because the veteran's wife is not a medical expert, she 
cannot offer a competent medical opinion that her husband's 
symptoms are "severe" as contemplated by DC 5284.  See id.  
Nor are she or the veteran professionally qualified to 
attribute an increase in the severity of the veteran's 
symptoms to the veteran's service-connected foot disability.  
See id.  To be considered competent to render an opinion 
requiring medical expertise, an individual must possess the 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See id.  

The competent evidence of record does not support an 
assessment that the veteran's foot disability is severe 
enough to warrant a 30 percent disability rating.  The July 
2003 VA examination report notes that the veteran's gait 
favored the lower right extremity.  The examiner observed 
mild weakness in the dorsiflexion of the right foot and 
tightness of the Achilles tendon.  There was also a small 
callus on the medial aspect of the right great toe, as well 
as a mild bunion formation on the right side with 10 degrees 
of hallux valgus on the right compared to about 8 degrees on 
the left.  

However, the July 2003 examiner also characterized it as 
obvious that the veteran's causalgia, which was caused by the 
in-service foot injury, could be rather "annoying" and 
"uncomfortable" and could limit the veteran's functional 
status to some extent.  The physical examination report is 
largely consistent with this observation.  The veteran had no 
difficulty taking his shoes and socks off and on.  His right 
and great toes were somewhat sensitive to light touch, and 
pressure was somewhat comfortable.  The right second toe was 
non-tender, but it was hypersensitive to touch.  No 
tenderness was noted on the lateral end of the foot.  No 
tightness or tenderness was noted on the plantar fascia, and 
no tenderness was noted under the heels of either of the 
lower extremities.  

The July 2003 examination report also indicates that some of 
the veteran's current symptoms were caused by other 
disabilities that are unrelated to the in-service accident.  
For example, the examiner noted that the veteran may have 
additional pain and discomfort related to a plantar spur that 
is not related to the right great toe and second toe injury.  
Even assuming all of the veteran's symptoms are residuals of 
his foot injury, however, including those involving the 
observed right dorsiflexion weakness, mild right Achilles 
tendon tightness, and lumbar radiculopathy, the examination 
report does not depict a disability picture that more nearly 
approximates the 30 percent rating.  

The remaining evidence of record does not contradict the VA 
examiner's assessment of the veteran's foot disability.  
Private medical records do not discuss treatment of the 
veteran's foot, while relevant VAMC records document attempts 
to treat the pain but provide no evidence that the pain has 
increased from moderately severe to severe.    

The current 20 percent rating is appropriate for moderately 
severe foot injuries.  In assigning this rating, the RO took 
into account the pain, night time throbbing, generalized 
tenderness, sensitivity, recurring ingrown toenail, nerve 
condition, unresponsiveness to pain medication, and 
aggravation with walking and standing.  The evidence 
discussed above does not reflect that the residuals of the 
veteran's foot injury are severely disabling; and thus, a 
higher rating of 30 percent, under DC 5284, is not for 
application.  The currently assigned 20 percent rating 
adequately compensates the veteran for any pain or limitation 
of motion he may be suffering.

The Board has also considered whether the veteran may receive 
an increased rating under another of DCs 5276 through 5284, 
relating to disabilities of the foot.  Of these other rating 
codes, the veteran can potentially be rated higher than 20 
percent under DCs 5276 (30 percent for pronounced unilateral 
flatfoot), 5278 (30 percent for claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity), and 5283 (30 percent for severe malunion or 
nonunion of tarsal or metatarsal bones).  However, the 
medical evidence of record demonstrates none of these 
disabilities.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the veteran has 
reported the pain in his foot increases when walking or 
standing.  On examination in March 2001, the examiner noted 
functional impairment with increased pain but was unable to 
determine the extent of this limitation.  The Board finds 
that the present 20 percent rating takes into consideration 
the veteran's complaints of foot pain.  Thus, the Board finds 
that 38 C.F.R. § 4.40 and 4.45 do not provide a basis for a 
higher rating.  

Finally, the evidence of record does not indicate that the 
residuals of the veteran's foot injury present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Functionally, the veteran can independently perform the 
activities of daily living, transfers, and ambulation without 
any assistive devices.  In addition, the medical record does 
not indicate that this disability has required frequent 
periods of hospitalization.  Nor has the veteran's disability 
resulted in marked interference with employability, as the 
veteran has testified that currently does paperwork and lab 
work for his employer.  As a result, the Board finds that an 
extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for residuals of a 
right foot injury, status post amputation of the tip of the 
second toe and injury to the great toe, currently evaluated 
as 20 percent disabling, is denied.



____________________________________________
K. Parakkal
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


